NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 20, 2011*
                                 Decided June 11, 2012


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         RICHARD A. POSNER, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge


No. 11-2544                                                       Appeal from the United
                                                                  States District Court for
UNITED STATES OF AMERICA,                                         the Eastern District of
      Plaintiff-Appellee,                                         Wisconsin.

               v.                                                 No. 02-CR-129
                                                                  Rudolph T. Randa, Judge.
TONY MORRIS,
     Defendant-Appellant.

                                            Order

       This appeal is a replay of United States v. Redd, 630 F.3d 649 (7th Cir. 2011).
Defendant asked for a reduction under a retroactive Guideline. The judge
reduced the sentence, but not as much as Morris desired. He did not appeal.
Several months later, Morris again asked the district judge for a lower
sentence. Redd holds that this sequence is not permissible. Once a district judge
resolves an application under §3582(c)(2), the defendant can’t file another—and
Redd holds that a motion for reconsideration filed after the time for appeal has
expired must be treated as a fresh application. Morris’s second request, whether
treated as a new motion or as a request for reconsideration, therefore was
properly denied, and the district court’s decision is affirmed.

*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)